Citation Nr: 1707790	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  08-05 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for right testicular pain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to February 2005. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran submitted additional evidence in support of his claims after the March 2016 supplemental statement of the case (SSOC) was issued, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2016).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Disc space narrowing at L5-S1 is attributable to active service. 

2. A left knee osteophytic lipping is attributable to service. 

3. A right testicular disability is not shown. 


CONCLUSIONS OF LAW

1. Disc space narrowing at L5-S1 was incurred in active service. 38 U.S.C.A. §§ 5107, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. Residuals of left knee injury were incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014).

3. A right testicular disability was not incurred in, or aggravated by service, is not due to undiagnosed illness as a result of service in Southwest Asia during the Gulf War, and is not proximately due to the result of or aggravated by service-connected lumbar spine disability. 38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, in light of the fully favorable decision as to the issue of service connection for lumbar spine disability, herein, no further discussion of such duties is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

As to the issue of service connection for right testicular pain, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In April 2005 prior to the November 2005 rating decision, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) with the claims file. In addition, the RO associated the Veteran's identified private treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with examinations in May 2005, February 2012 and an opinion in February 2016. The examinations and opinion were adequate because the examiners considered and addressed the Veteran's contentions, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports and opinion to be thorough, complete, and sufficient basis upon which to reach a decision on the Veteran's service connection claims. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.


II. Compliance with Prior Remand

Previously, the case was before the Board in July 2011. The case was remanded for additional development and to afford the Veteran VA examinations. Correspondence was sent to the Veteran in December 2011, requesting the identification and authorization of release of outstanding treatment records, and to complete VA Form 21-4142, Authorization and Consent to Release Information.  See December 12, 2011 VA correspondence. The Veteran submitted private chiropractic treatment records in February 2017. The Veteran was afforded examinations in February 2012 and an opinion in February 2016. As such, the Board finds there has been substantial compliance with the prior remand. 

III. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not chronic, a showing of continuity of symptomatology after discharge is required. Id.

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service-connected. 38 C.F.R. § 3.310 (b).

The Board notes that the Veteran is not asserting that his claimed disabilities resulted from him engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2014) are not applicable. 

In addition, the Board notes that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War and is a Persian Gulf War Veteran. 38 C.F.R. § 3.317 (e).

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. To fulfill the requirement of chronicity, the illness must have persisted for six months. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 38 C.F.R. § 3.317 (b). 

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317 (c).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV. Analysis

A. Lumbar Spine

The Veteran contends he is entitled to service connection for a lumbar spine disability. The Veteran has consistently stated that he injured his low back while in service. The Veteran has reported ongoing pain and symptoms in-service and since, including significant pain which impacts walking and his activities of daily living. Further, the Veteran reports ongoing low back pain which makes sleeping difficult.  The Veteran is competent to describe his ongoing symptoms since service and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of lumbar spine dysfunction (disc bulge L5-S1), with neuropathy of the right lower extremity. See February 2012 examination. 

The Veteran contends that in-service he injured his low back while deployed and working with heavy aircraft maintenance in the wheel and tire shop. The Veteran reported experiencing low back pain after lifting wheels and tires of C-130 aircraft. See January 2008 Veteran statement. The Veteran's DD 214 indicates his military occupational specialty was in the maintenance squadron in aerospace maintenance. See DD 214. 

The Veteran's service treatment records have been associated with the claims file. A post-deployment health assessment in August 2003 noted back pain during his most recent deployment. See August 8, 2003 post-deployment health assessment. In addition, complaints of low back pain were noted in November 2004. A post-deployment health assessment in August 2004, noted the Veteran reported symptoms of back pain during his current deployment. See August 7, 2004 post-deployment health assessment. See November 16, 2004 STR. Further, in November 2004, the Veteran was referred for physical therapy of his low back, after being seen for a low back strain. See November 23, 2004 STRs. In light of the Veteran's consistent statements and corresponding service personnel and treatment records, his statements are credible and consistent with the circumstances of his service.  

The issue is whether the Veteran's current low back disability is related to his injuries in-service. The Veteran has consistently stated he injured his low back during service, specifically while deployed working in heavy aircraft maintenance. Further, the Veteran has reported ongoing low back pain. The Board finds the Veteran's account of in-service events is credible. The Veteran is competent to describe his ongoing symptoms since service and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran was afforded an examination in May 2005. The Veteran reported ongoing chronic low back pain for 3 years as a result of heavy lifting. See May 2005 examination.  The Veteran reported intermittent pain, difficulty driving for long periods of time, and trouble lifting more than 10kg. The examiner indicated X-rays of the lumbosacral spine noted minor retrolisthesis at body of L5-S1 and mild disc space narrowing. Id. The examiner noted the Veteran's lumbosacral examination was within normal limits. The examiner noted the Veteran's symptoms but failed to address whether he had a current disability and if this was related to his in-service injuries. The Board finds the May 2005 examination was of lessened probative value.

Next, the Veteran was afforded an examination in February 2012. The Veteran reported low back pain and ongoing flare-ups where he needs to rest and take nonsteroidal anti-inflammatories. See February 2012 examination. The examiner indicated the Veteran has a lumbar spine dysfunction, disc bulge at L5-S1 and neuropathy with a diagnosis date of 2004. Radiculopathy was noted with moderate intermittent right lower extremity pain. The examination addressed the Veteran's current symptoms and lay statements however, failed to provide an opinion as to whether the Veteran's current low back disability is related to his service. The Board finds the examination is entitled to probative weight as to the Veteran's low back disability and current symptoms.

Then, the Veteran was afforded a VA opinion in February 2016. The examiner found the Veteran's current lumbar spine dysfunction and disc bulge at L5-S1 is less likely than not incurred in or caused by claimed in-service injury, event, or illness. See February 2016 VA opinion. The examiner noted the Veteran was seen in-service in November 2004 for a low back strain, however the VA examiner found that the Veteran's low back strain in-service resolved without residuals and found no evidence that the Veteran's current low back condition was caused or aggravated by his active service. Id. The Board finds the February 2016 VA examination to be minimally probative. The opinion failed to address the February 2012 examination which noted that the Veteran's bulging disc and right lower extremity neuropathy that had been present since service in 2004. Additionally, the opinion failed to address the Veteran's consistent lay statements regarding his ongoing pain and discomfort as a result of his low back injury in-service. As a result, the Board finds that the VA opinion lacks probative value as to the Veteran's low back disability. 

Private treatment records have been associated with the claims file. June 2005 chiropractic treatment records note ongoing low back pain, which has been present for 2 years as a result of heavy lifting in service. The provider noted the Veteran's pain has worsened in recent months and is aggravated by prolonged sitting or standing, and relieved with heat therapy and rest. See June 2006 private chiropractic records. The Veteran's chiropractor noted moderately reduced range of motion of the lumbosacral spine, and intersegmental vertebra function diminished at L5-S1. The examiner noted no neurological deficits were revealed during examination. Id. 

The Board has competent and credible reports from the Veteran regarding his low back injury in-service and ongoing symptoms since service and examination identifying lumbar spine dysfunction (disc bulge L5-S1).  In addition, private treatment records note continuous ongoing treatment and care for his lumbar spine disability commencing several months after separation and addressing in-service injuries.   The preponderance of the evidence favors in granting the Veteran's claim of entitlement to service connection for a lumbar spine disability. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).  

B. Left Knee

The Veteran contends he is entitled to service connection for a left knee disability. The Veteran has consistently stated that he injured his left knee in-service after hitting his knee while jumping into a plane in November 2004. The Veteran reported ongoing pain and symptoms in-service and since. Specifically, the Veteran reports a sharp pain in his left knee on flexion. The Veteran is competent to describe his ongoing symptoms since service. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

There is conflicting evidence regarding the existence of a disability.  However, we resolve such doubt in the Veteran's favor.  The credible evidence establishes that he had an inservice injury.  There is credible evidence of pain and a 2005 X-ray examination disclosed osteophytic lipping.  We are unable to dissociate the immediate post-service finding from the in-service complaints.


C. Right testicular pain

The Veteran contends he is entitled to service connection for right testicular pain. The Veteran has consistently stated that he began experiencing right testicular pain in service and this has continued since. The Veteran has reported ongoing right testicular pain, which is at times relieved by chiropractic treatment.  The Veteran is competent to describe his ongoing symptoms since service. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has reported ongoing pain, and under 38 U.S.C.A. § 1110 there must be a disability due to an identified personal injury suffered or disease or injury, contracted in-service, here there is none. Further, under 38 C.F.R. § 3.317, the Board notes that service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1). 

While we do not accept a generic statement that pain alone never results in a disability. Not all pain results in a disability, as in here, or rise to level of impairment of working ability. Based on the preponderance of the evidence the Board finds the evidence does not show a right testicular disability. As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Turning to the evidence, private treatment records from February 2005 note the Veteran reported right testicular pain, which is intermittent, and occurs when driving.  See February 14, 2005 private treatment records. However no intra testicular abnormalities, edema or gross testicular inflammatory changes were noted. The examination and imaging found no demonstrable abnormalities. Id. 

The Veteran was afforded an examination in May 2005. The Veteran reported right testicular pain which began about five months ago. See May 2005 examination. The Veteran reported experiencing swelling and pain particularly when sitting. The Veteran reported that he has been told he has a pinched nerve in his back which is causing this ongoing problem and pain. While the examiner noted the Veteran's reported symptoms the examination noted no right testicular disability.  Id. 

Next, the Veteran was provided with an examination in February 2012. The examiner noted right testicular discomfort possibly radiating from the Veteran's back. See February 2012 examination. The examiner noted no right testicular disability. However, the examiner did note right testicular pain, which is relieved with ongoing chiropractic treatment. However, the examiner noted the Veteran's right testicular pain had no impact on his ability to work. 

Then, the Veteran was afforded a VA opinion in February 2016. The examiner found that a right testicular disability was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event or illness. The examiner noted nothing to support that a right testicular disability may be proximately due to or the result of a lumbar spine disability and that such would not be caused or aggravated by the Veteran's active service. Id. The Board finds the opinion is entitled to probative weight.  

Private treatment records have been associated with the claims file. April 2006 private chiropractic treatment records note the Veteran reported ongoing lower back and right testicle pain. See April 24, 2006 private treatment record. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against a finding of a right testicular disability.  The Board notes the Veteran's reports of his symptoms in service and ongoing right testicular pain since. In particular, the Board notes the Veteran has reported he has been told he has a pinched nerve in his back which causes his ongoing pain. The Veteran is competent to relay this information from a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (2007).   However, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a right testicular disability. As noted above, not all pain results in a disability, as in here, or rises to level of impairment of working ability.  The Board notes that the medical evidence is more probative than the lay opinions of record. Particularly, the examination in May 2005 which noted the Veteran's reported symptoms and found no right testicular disability.  Additionally, the examiner in February 2012 noted the Veteran's ongoing reports of right testicular pain, which he believes radiates from his back however the examiner failed to identify a disease or injury to which the Veteran's pain is attributable, and found no impact on the Veteran's ability to work. Finally, the opinion in February 2016 found that there was not a right testicular disability which was proximately due to or the result of a lumbar spine disability and such was not caused or aggravated by the Veteran's service. Further, there is no indication in the evidence of record that the Veteran's right testicular pain rises to the level of an impairment in his working ability. While the Veteran has reported that his symptoms began in-service and his statements are credible, the Board finds these are outweighed by the examinations and opinion which are based on the examiner's medical expertise and well-reasoned rationale. 

In addition, although the Veteran served during the Persian Gulf War, he cannot establish service connection for an undiagnosed illness under 38 C.F.R. § 3.317, because there is no indication of a chronic disability. As the claimed condition is not shown to be undiagnosed or part of a medically unexplained chronic multi-symptom illness.  

Finally, as to secondary service connection, the Veteran contends that his right testicular pain is a result of his lumbar spine disability. The Board notes, here in, service connection for a lumbar spine disability has been granted. However, the preponderance of the evidence weighs against a finding of a right testicular disability as discussed above, and as such without a current disability secondary service connection cannot be found. As secondary service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  The Board finds secondary service connection cannot be established. 


In essence, the claim under the provisions of 38 U.S.C.A. § 1110 fails for two reasons; the veteran, in this case does not have a disability and does not have underlying pathology (disease or injury) to account for the claimed disorder.  The claim under the Gulf War provisions fails because, as above, his condition does not rise to the level of disability.

The preponderance of the evidence weights against the finding of a current right testicular disability and as such service connection is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Service connection for mild disc space narrowing at L5-S1, is granted

Service connection for residuals of left knee injury is granted.

Service connection for right testicular pain is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


